Citation Nr: 0636983	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-43 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture of the spine and pelvis, rated 20 percent disabling.

2.  Entitlement to an increased evaluation for right lower 
extremity radiculopathy, rated 20 percent disabling.  

3.  Entitlement to an increased evaluation for left lower 
extremity radiculopathy, currently rated 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from April 1946 to April 1949, 
and from June 1949 to July 1966.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 10 percent evaluation for residuals of 
fracture of the spine and pelvis (characterized by the RO as 
"spine pelvis"), and also granted separate 10 percent 
evaluations each for left and right lower extremity 
radiculopathy.  However, a March 2005 supplemental statement 
of the case (SSOC), effectuated as a rating decision, granted 
an increase to a 20 percent evaluation for fracture of the 
spine and pelvis, as well as increases to 20 percent 
evaluations each for the left and right lower extremity 
radiculopathy.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Service medical records reflect that in service in January 
1947 the veteran suffered pelvic and spinal fractures when he 
fell from the first floor down an empty elevator shaft.  In 
April 1949 he was initially assigned a non-compensable 
evaluation.  He returned to service and completed a total of 
20 years of active service in 1963.  However, in June 2002 he 
initiated a claim for an increased evaluation, with treatment 
records from Travis Air Force Base up to that time, together 
with a February 2003 memorandum from a treating physician at 
that facility attesting to difficulties of stiffness and 
limitation of motion, as well as radiculopathy, related to 
those old compression fractures.  

The veteran was most recently afforded a VA examination 
evaluating his claimed disabilities in April 2004.  A 
physical examination was then conducted, and X-rays from 2003 
were reviewed.  Based on this examination the veteran 
assigned a 10 percent evaluation for residuals of fracture of 
the spine pelvis and separate 10 percent evaluations, 
respectively, for left lower extremity radiculopathy and 
right lower extremity radiculopathy.  The RO assigned the 
higher evaluations of 20 percent each for these three 
disabilities by a March 2005 SSOC, following receipt of 
treatment records from the University of Utah.  These 
treatment records included results of MRIs of the spine 
conducted in November 2004, and results of treatment 
evaluation also in November 2004.  At the November 2004 
evaluation the veteran reported worsening of bilateral lower 
extremity weakness in the past year, and increased  worsening 
of this weakness in the past two to three months.  

A VA examination has not been conducted since this most 
recently reported exacerbation of the veteran's claimed 
disabilities.  The veteran's representative, in a June 2005 
statement in support of the appealed case, reasonably argued 
that the veteran should be afforded an additional VA 
examination, so that the current nature and severity of the 
claimed disabilities could be adequately ascertained.  The 
Board agrees.  

In addition, the veteran's daughter, noted to be a physician, 
had called the University of Utah Hospital in November 2004 
and reported results of an EMG examination showing moderate 
chronic radiculopathy at L5 affecting both lower extremities.  
That EMG report is not contained in the claims folders, and 
should be obtained in furtherance of the veteran's claims.
  
The above development is necessitated, in part, but the duty 
to assist pursuant to a body of laws known collectively as 
the "VCAA."  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2006).  The veteran was afforded a 
VCAA letter in January 2003.  However, that letter 
erroneously informed that the veteran had been denied service 
connection for a back condition in 1949, and provided 
instructions as to evidence and information required to 
establish service connection.  Hence, a further VCAA letter 
is required to accurately reflect the nature of the veteran's 
claim, and to provide appropriate notice and development 
assistance for the issues now on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a VCAA notice 
letter specifically addressing the 
increased rating claims which are 
currently on appeal.  This letter should 
satisfy all VCAA notice obligations in 
accordance with the law, regulations, and 
other applicable legal precedent, to 
include judicial holdings.  

a.  The veteran should be specifically 
asked to provide information as to all 
current and recent treatment for the 
claimed disabilities, and to provide 
appropriate authorization to obtain all 
indicated records.  He should also be 
asked to submit all relevant evidence 
he has, and should be informed that it 
is ultimately his responsibility to see 
that pertinent evidence is obtained.  

b.  The RO should undertake any 
indicated development including based 
on any response from the veteran, as 
part of the duty to assist.

2.  With appropriate authorization, the RO 
should obtain and associate with the 
claims folders the report of the EMG 
conducted for radiculopathy affecting the 
veteran's lower extremities, as noted in a 
University of Utah Hospital ambulatory 
nursing noted informing of a report of 
contact with the veteran's physician 
daughter, dated November 22, 2004.  (That 
ambulatory nursing note is contained 
within hospital records from that facility 
submitted by the veteran with the VA Form 
9 in December 2004.)  

3.  Any other unobtained records from that 
facility, from the Travis AFB medical 
facilities, and from VA or other indicated 
sources, should also be obtained and 
associated with the claims folders.  

4.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations to ascertain the nature and 
extent of his pelvic spine fracture and 
radiculopathy affecting both lower 
extremities.  All necessary tests should 
be conducted.  The claims folder must be 
made available to the examiners for review 
in association with the examinations.  

a.  The examiners should address the 
nature and extent of disability due to 
the veteran's service-connected pelvic 
spine fracture and radiculopathy 
affecting the right and left lower 
extremities, as contrasted with 
conditions or symptoms due to any other 
causes.  In so doing, they should 
review the service medical records 
reflecting the original injury, the 
Andrews AFB treatment records, the 
University of Utah hospital records, 
the record of the VA spine examination 
conducted in April 2004, and the 
records of recent MRIs and lower 
extremities EMGs, as reflected in 
recent University of Utah records, as 
well as the November 2004 treatment 
evaluation from that facility.

b.  The orthopedic examiner must 
address ranges of painless motion of 
the thoracolumbar spine as well as the 
spine as a whole.  Any pain with motion 
or pain with other functional use 
should be noted.  Regarding limitation 
of motion found, the orthopedic 
examiner should comment on the presence 
or absence of associated pain, weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, and the 
functional loss resulting from any such 
manifestations.  The examiner should 
attempt to provide a range of useful 
motion of the thoracolumbar spine, as 
well as the spine as a whole, in both 
flexion and extension, with 
consideration of these impacting 
factors of pain, weakened movement, 
excess fatigability, and 
incoordination.

c.  The neurological examiner should 
address, for each lower extremity, the 
extent of impairment of functioning 
attributable to the veteran's 
radiculopathy, as differentiated (to 
the extent possible) from unrelated 
lower extremity impairments and 
systemic impairments, to include any 
unrelated neurodegenerative diseases or 
other disabilities.

d.  A complete rationale, supported by 
medical evidence, should be provided 
for all opinions expressed.  If some 
questions cannot be answered without 
resorting to pure speculation, this 
should be stated.

5.  Thereafter, the RO should readjudicate 
the remanded claims de novo.  If any of 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


